So Fe ND NH FP W YO

DO NO NO NO NH NO NHN NY NO = =| Re He Se ee Se ee ee ee
oOo TID OO FP W NY KK DTD CO Fa HDB A BB WD NH KF OC

 

 

 

 

 

 

    

FILED ENTEP™)
LODGED heGawed) . ; ;
Chief Judge Ricardo S. Martinez
AUG 13 2019
AT
CLERK US.
WESTERN DISTA Wealth. TON
BY LceUTY

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR10-0029 RSM
Plaintiff, GOVERNMENT’S MOTION AND
ORDER TO DISMISS INDICTMENT
V. AND QUASH ARREST WARRANT
IACOB RAZUMNILI,
Defendant.

 

 

Comes now the United States of America, by and through its undersigned attorney
pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and moves this
honorable court for a dismissal of the Indictment in the aforesaid case without prejudice,
and to quash the arrest warrant.

DATED this] } day of August, 2019.
Respectfully submitted,

BRIAN T. MORAN
United States Attorney

/s/ Matthew D. Diggs
MATTHEW D. DIGGS
Assistant United States Attorney

Government’s Motion Dismiss Indictment/ - 1 UNITED STATES ATTORNEY

IACOB RAZUMNII, CR10-0029RSM 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970

 
—

ORDER
Leave of the Court is GRANTED for the filing of the foregoing dismissal of

indictment and to quash the arrest warrant.

f
DATED this 1.5 day of Ching aN 2019.

Lav

RICARDO S. MARFINEZ
Chief United States District Judg

 

 

So Oo SID NW FB WD bb

NO NO WN NO NHN DN DN KR DRO mmm ee ee aa ea
oO NN UO FP WY FY DO Ce HT HDR NH B WO NO YY OC

 

 

Government’s Motion Dismiss Indictment/ - 2 UNITED STATES ATTORNEY

IACOB RAZUMNII, CR10-0029RSM | 700 STEWART STREET, SUITE 5220
> SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
